Title: To Thomas Jefferson from William Short, 25 January 1792
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris Jan. 25. 1792
          
          I have had the honor of receiving your letter of Nov. 24th. together with the papers which accompanied it—that of the 29th. of Augt. to which you allude has probably miscarried, having recieved none of a later date than that of July 28th. handed me here the 26th. of Septr.—My late absence from Paris has occasioned a considerable interruption in my correspondence. Several circumstances of importance have taken place here during that time, but as they are all of a public nature you will have been informed of them by the public channels.
          The plan adopted by the new minister of war, already mentioned to you, for the dispersion of the Emigrants assembled in an hostile manner in the electorate of Treves has had its full effect as to them. They have been forced to leave that Country and seek an asylum separately among the German Princes less exposed to a French invasion.—The Emperor had given orders to the Commander of his forces in the low countries to protect the electorate in the case of an invasion, and oppose force by force.
          This circumstance together with the Letter he wrote to the King on the conclusion of the Diet has exceedingly discontented a large part of the Assembly. Many of the Orators have insisted in late debates on immediately annulling the treaty of 1756 and forming other Alliances. The more exaggerated party are for throwing themselves into the Arms of England. M. de Condorcet and Brissot are the leaders in that line and the diplomatick committee in general are in favor of that system. If any thing had been wanting to establish the real state of insanity in which many of the influential members of the Assembly are, it would have been furnished by the late debates.—Some are for breaking all alliances with the several Governments of Europe and forming new ones with the people only. Some are for emancipating all the world and others for plans equally wild, mad and distressing to the real friends of the French revolution. As such an Assembly must  vary daily so the most alarming inconsistency is observable.—One day they are for forcing all their powerfull neighbours to engage in War with them and the next refuse augmenting the Army to the point necessary, in the opinion of the Minister of War for a proper defence. It is with difficulty that he has been prevented from resigning within these few days on the Assembly’s rejecting his plans for completing the regular Army. He would have been followed probably by some of the principal Officers in service. But this did not seem to produce any effect on the Assembly. They say that the Soldiers of liberty have no need of discipline, and prefer augmenting the Volunteer Corps.
          There is little doubt that the neighbouring powers notwithstanding their aversion to the present order of things in France, are really afraid to come into Contact. What effect the appearances of insubordination in this Country might have on their Troops in the case of an invasion, or what effect the presence of a French Army and followers with the decrees for the abolition of feudal tenures &c. &c. might produce on their own peoples if thrown among them is a problem which they unquestionably will avoid as long as possible seeing resolved. The opinions respecting this effect are various and diametrically opposite in some instances. It is this variety and consequent uncertainty which increases the Aversion in foreign Courts to risk a War. The Emperor has moreover much to fear in the low countries under such circumstances. As it is possible however that the Assembly may not leave him the alternative; he is making preparations for War and marching Troops to increase the number of those already in his possessions bordering on France. Every symptom here seems to indicate a determination to provoke hostilities and the Emperors preparations shew a decision to Act in the case of Extremity.—It is difficult to say what turn war would give to affairs here. It would seem that it presented a chance for adding energy to the Government and bringing this Country by one means or another out of the present line which if continued threatens the dissolution of the body politic by the separation of the different parts of the Kingdom. Already there can scarcely be said to be any common center and if you will suppose a continuation of the non payment of taxes and consequently of the emission of Assignats and finally absolute loss of their value, you will see the destruction of the only remaining bonds of union. Add to this that the number of discontented augments daily in the several departments notwithstanding those who emigrate. Motives of religion actuate many, disappointed hopes operate on others, and diminution of value and particularly of security in property affect all who have anything to lose.
          The City of Paris has for some days past seen the beginning of those  hostilities which are much to be apprehended in the natural course of things here between those who have property and those who have none.—The article of Sugar having taken such a rise as to be no longer within the reach of the poor, to whom it has become by use one of the necessaries of life, mobs of them assembled in the different parts of the Capital at the same time to regulate its price. Some magazines were forced and the proprietors obliged to sell the sugar at the price it cost them, about ⅓ of the present rate. Others were defended by the Garde Nationale and the persuasions of the Mayor who is the man of the people and possessing fully their confidence. In most instances he has prevailed on the mob to separate, by persuading them that they were excited by the enemies of the revolution, in order that they might calumniate them afterwards. I know not how long this calmer will produce its effect, but the danger of present pillage seems to have subsided for the moment.—Some of those who were supposed to be large owners of sugar have found it prudent to retire from Paris. One of the deputies to the Assembly from the City has been lately confined to his House by the people, his windows broken &c. The pretext was that he was a speculator in sugar. Formerly the pretext for the same conduct was the being an Aristocrat, and of course it was confined to the Abbe Maury, Cazales &c. who were often in danger. Their principles rendered them obnoxious to the people, the progression from thence to the being a supposed owner of sugar would seem to threaten its going on to the owner of any other kind of property, which is the last stage of such business; and the issue so much to be apprehended under present appearances of matters are left to take their natural course.
          It is under these circumstances of disorder and confusion at home and without any means of confidence from abroad that the idea has been conceived of changing totally their diplomatic system. You will easily suppose that there is no idea which may not be conceived by some one of the seven or eight hundred members of the Assembly, or some one of the thousands of members of the different clubs, employed in governing the Country, and that its being adopted depends on the accident of the moment, as well as its being discontinued or counteracted by any other suggested equally by accident.
          The first step that seems to have been taken under the new system was with a view to annul the effect of the late Union between the Courts of Vienna and Berlin. Accordingly M. de Segur named some time ago Ambassador at Rome but refused by the Pope, has been sent to Berlin with a particular commission probably on that subject or any other for preventing the King of Prussia from succouring the  emigrants. At that time the term of the 15th. Jany. fixed by the King for their dispersion had not arrived and it was not known that the issue would be as favorable as it has turned out.—The effect of M. de Segur’s mission is not yet known.—Soon after his departure and I have good reason to believe, without his having suspected such a design it was determined to send the Bishop of Autun and Duke de Lauzun to England to sound that Court and see whether there is a possibility of forming connexions between the two Countries. Such an unexpected incident, as you may suppose has so much occupied the minds and conjectures of all here that among the various and opposite opinions respecting the true ground and prospects of this mission some must be right. But it cannot be said with precision which.
          The Bishop of Autun was preparing to set out when I arrived from Holland. I have not seen him therefore since this new project; but as far as I can judge it is an hardy desparate speculation in diplomatic, such as he is accustomed to make in stocks and at the gaming table.—I think it highly probable he has little hopes of effecting any thing and counts only on the doctrine of chances. Invididually he can loose nothing by it and if by any unexpected accident or by any sacrifice this Country should be induced to make, he should obtain any kind of alliance with England he is sure of doing what at this moment would be highly acceptable to a great influential part of the French Nation. His connexions pointed him out as the proper instrument in such a business. In the several divisions and factions which have succeeded here he has remained on good terms with M. de Condorcet and his followers in the Assembly who are the warmest supporters of the system for breaking with Austria and Spain and uniting with England. Many think they are influenced by British Gold but I have not as yet seen good grounds for such an opinion, nor as far as I know is there any reason to believe that this mission has been excited by the British Government.—The Bishop of Autun is particularly connected also with the present Minister of foreign Affairs. These two circumstances alone, in a moment like this, suffice to have enabled him to create such a mission and to have himself charged with it.—Some suppose that he is authorized to offer sacrifices in the French possessions beyond the Cape of Good Hope, for the Guarantee of those in the West indies, and the present form of Government of France. I hardly suppose however that the particular means of forming the Alliance are yet fixed. It is probable that what would be most tempting to England would be the anulling the family compact and there is little doubt that the Assembly would be in favor of it in this moment of ill humour with Spain.—Others think and with much appearance of being in the right, that the  principal design of the mission at present is to alarm Austria and Spain. I have heard one of the persons enjoying confidence say, on being questioned on this business and its being added that it would come to nothing, Il est plus important que vous ne croyez que l’on dire qu’il (the Bishop) y soit allé”—If so it may turn out a dangerous experiment by giving such an alarm to Spain as to force her to tempt England also by commercial advantages.—Thus you have Sir the embryo of a Business which my own opinion is will not come to maturity. I can however by no means assure it, altho its origin is I am persuaded as speculative as I have stated it; yet I know not how far future sacrifices will be made in the prosecution of the Business. They will be augmented of course in proportion as internal and external danger increases here and may ultimately realize something. It is a subject of too much importance for the allies of this Country not to be followed and attended to with care. I will not fail to keep you informed of its progress.
          I have mentioned to M. de Montmorin as well as the present Minister of Foreign Affairs the circumstance you state in your Letter of Novr. 24th. relative to the application from St. Domingo. They both seemed perfectly easy and satisfied. The former particularly told me that Ternant had written to him in similar terms. Nothing is yet decided here with respect to the application made to the Assembly by the Minister of Marine for applying the American debt to the immediate relief of that Island.—It will be counteracted by several parties and particularly the Merchants in the Assembly. They desire that the supplies of Flour timber &c. should be sent from hence. First because they wish to keep off foreigners in General and 2dly. because in this case in particular they hope to have the Contracts. As they will talk loud about the commercial and national interests of the Metropolis and in opposition to those of the islands and of foreigners, an ignorant and tumultuous Assembly will be disposed to subscribe to their wishes thinking they consult the interests of the Nation and not those of the Merchants only. The same system was practised and succeeded in the decrees passed with respect to the Articles of commerce with the U.S. by the former Assembly. It is highly probable they might have been prevailed on to have corrected them ere this, if the state of the country had allowed them to have taken them into consideration.—M. de Ternant was directed to propose to the President the authorizing the minister of the U.S. here to negotiate the treaty of commerce. It would be certainly more agreeable as you say, that this Negotiation should be conducted in America. I think it by no means impossible that it might be drawn there. I will sound the Minister should an opportunity present itself, of which however there can be no certainty within any immediate space  of time, in the present embarrassing situation of his department. Supposing also it must be soon known who is to reside here permanently, it will be a very proper object for his exertion to have the business transferred to America.—You quote a passage from my Letter of July 24th. from which you infer I had expected of you that you should go through the London News papers and formally contradict all their lies. This was certainly very far from the idea I intended to convey. I will state it more precisely with respect to the circumstance there mentioned as it will apply to all others. If whilst the papers were filled with the Accounts alluded to, I had received a Letter from you of any kind it would have been as good a contradiction of the lies mentioned as if they had been gone over and contradicted one by one, because your writing to me and saying nothing respecting them would have shown me on what ground they stood. But as I had no information at all of any kind, I was quite in the dark and of course unable to contradict what it was wrong to leave a doubt about in the Ministers mind. I experienced the same inconvenience of want of information in a much greater degree with respect to the deputies sent from St. Domingo to sollicit succours. Your Letter of Novr. 24th. received here only a few days past is the first which has enabled me to meet questions which were asked me without end and with manifest anxiety augmented by my knowing (or as it appeared to them affecting to know) nothing of the matter.—I have the honor of begging you to remain ever persuaded of the sentiments of affectionate respect and attachment with which I am, Dear Sir Your Mo. obedt. & hum: Servt.,
          
            W: Short
          
        